DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Figures 2-6 geometry of blades, a single tower configuration shown in Figures 1-11, and a vertical tower as shown in Figures 1-15 in the reply filed on January 26, 2022 is acknowledged.
Claims 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 26, 2022.
Claim Interpretation
Based on the specification, particularly [0130], the examiner is interpreting “pitch angle” along the blade in claims 9 and 10 as being relative to a tangent of the circular path of the blade along the main axis.  A constant pitch angle therefore has the airfoil shape rotating along the helix, and not pointed in a singular direction. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “approximately” in claims 6-8 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 11, 13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulze (DE10125299) hereinafter Schulze.
Regarding claim 1, Schulze discloses:
A vertical axis turbine {[0001]} that includes:
a rotatable hub assembly that is configured to be connected to an energy sink and rotatable about an axis of rotation {Figure 1 generator (10) is connected to (3) with axis of rotation along (10)};
and at least two blades that are mounted on the hub assembly {Figure 1 3 instances of (7) are connected to (10)},
each blade including a leading edge and a trailing edge {Figure 2 (12), leading edge is on the left and trailing edge on the right},
the blades being oriented so that the respective leading edges face in a common rotational direction {[0021]},
and each blade further including:
a straight section that is substantially parallel to the axis of rotation {Figure 2 (15) is parallel to the vertical axis of rotation};
and two helical sections {Figures 2/3, (13) and (14) form a first helical section and (16) and (17) form a second helical section, [0007]-[0009]; paragraph [0009] describes, “the rotor blade can also be continuously bent in a concave manner in relation to the output axis of the vertical axis wind turbine” which results in a helical shape},
the straight section being interposed between the helical sections {Figure 2 (15) is between the described helical sections},
and the helical sections extending at least partially around the axis of rotation {Figures 2/3 helical sections at least partially in the circumferential direction around the axis of rotation}.
Regarding claim 2, Schulze further discloses in which the blades are substantially identical to each other {Figure 1, the 3 instances of (7) are the same}
Regarding claim 3, Schulze further discloses in which the blades are substantially equally spaced from each other {2144.01 blades are presumed equally spaced by a person of ordinary skill in the art}.
Regarding claim 4, Schulze further discloses in which the hub assembly includes a shaft and the helical sections of each blade extend in a common rotational direction about the shaft {Figure 2 (13), (14), (16), and (17) extend to the right which when continuous bent described in [0009] is applied results in a common rotational direction} (
Regarding claim 9, Schulze further discloses in which the blades have a constant pitch angle along their lengths {[0023] and [0007]-[0009]; symmetrical profile and constant cross section described in [0023] and [0009] description of continuously bent results in a constant pitch}. 
Regarding claim 11, Schulze further discloses in which the blades have a constant camber along their lengths {Figure 2 (12) and [0023] describe constant camber of zero}
Regarding claim 13, Schulze further discloses in which the blades are entirely without camber {Figure 2 (12) and [0023] describe constant camber of zero}.
Regarding claim 18, Schulze further discloses  in which the hub assembly includes a shaft {Figure 1 (10)}.
Regarding claim 19, Schulze further discloses in which at least one strut connects each respective blade to the shaft {Figure 1 (8)}.
Regarding claim 20, Schulze further discloses the vertical axis wind turbine which includes three blades {Figure 1, 3 instances of (7)}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schulze (DE10125299) hereinafter Schulze.
Regarding claim 6, Schuzle depicts helical sections (17) and (13) in Figures 1 and 2 described by [0007]-[0009].  Schulze is silent regarding any precise dimensions on the lengths of these sections and therefore does not explicitly state,” in which the helical sections constitute between approximately 30% to 80% of a span of each blade.  The depiction in Schulze conveys the helical sections constitute somewhere in the range of approximately 30% to 80% of a span of each blade.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen proportions of the helical sections relative to the span of the blade similar to what is depicted in Figure 1.  One of ordinary skill in the art would be motivated to do so as they would have to choose dimensions of the helical sections; the depiction in Figure 1 is an obvious choice for one of ordinary skill in the art to choose.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schulze (DE10125299) hereinafter Schulze in view of Bardia (U.S Pre-Grant Publication 20170096985) hereinafter Bardia.
Regarding claim 16, Schulze discloses the vertical axis wind turbine of claim 1, but does not teach the blades each have end plates at their tips.
Bardia pertains to vertical axis wind turbines.  Bardia teaches in which the blades each have end plates at their tips {Figure 1B (12)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the blades of Schulze have plates at their tips as taught by Bardia.  One of ordinary skill in the art would be motivated to do so to obstruct spanwise air flow and disperse noise {Bardia [0057]}.
       Regarding claim 17, Schulze discloses the vertical axis wind turbine of claim 1, but does not teach in which plates are provided at junctions between the helical and straight sections.
Bardia pertains to vertical axis wind turbines.  Bardia teaches in which plates are provided at junctions between sections {Figure 1B (12), [0057]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the blades of Schulze have plates between sections as taught by Bardia between (15) and (16) as well as (15) and (14).  One of ordinary skill in the art would be motivated to do so to obstruct spanwise air flow and disperse noise {Bardia [0057]}.


Allowable Subject Matter
Claims 5, 10, 12, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the helical sections of Schulze have different spanwise lengths.  There is insufficient evidence to suggest modifying these sections to be identical.
Regarding claim 10, the pitch angle is constant along the length of the blades of Schulze.  There is insufficient evidence to suggest modifying the blade to have a varying pitch angle.
Regarding claims 12, 14 and 15, the blades of Schulze have no camber along the entirety of their lengths.  There is insufficient evidence to suggest modifying the blade to have varying camber or have certain sections have camber while others do not.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wu et al. (U.S Pre-Grant Publication 20110084495) teaches a vertical axis wind turbine with vertical and nonvertical sections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745